DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election with traverse of the Group II, claims 12-20, filed on 8/3/2022, is acknowledged.  The traversal is on the ground(s) that “1) there would be no serious burden on the Examiner if the restriction is not required; and 2) that the restriction requirement is improper” This is not found persuasive.
	A restriction requirement between one set of product claims and a set of process claims was issued in the Office action of mailed on 6/24/2022.  “Section 121 [of Title 35 USC] permits a restriction for ‘independent and distinct inventions,’ which the PTO construes to mean that the sets of claims must be drawn to separately patentable inventions.” The examiner, in issuing a restriction requirement, must demonstrate “one way distinctiveness.” As stated within the restriction requirement, “inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).” 
In this application, the examiner restricted the product claims from the process claims on the grounds that “the product as claimed can be made by another and materially different process such as a process wherein the product of claim 1 can be made with/without first & second dielectric layers & electrode pads. The product of claim 8 can be made with/without positive/negative electrodes and first & second dielectric layers. The process can be materially altered by providing a stack of first & second dielectric layers on a substrate, etching through the second dielectric layer and into a portion of the first dielectric layer to form a depth trench structure, forming a pattern including first & second electrode and pads on the second dielectric layer around the deep trench structure, and forming a humility sensing layer in the deep trench structure instead of performing the process of claim 12. Alternatively, the process can be performed using a single dielectric layer or ILD layer instead”. 
In addition to one way distinctiveness, the examiner must show why it would be a burden to examine both sets of claims. “A serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search.” MPEP 808.02.  An explanation was provided in the restriction requirement.  Specifically, in addition to being distinct, the examiner indicated that restriction is proper because the product claims and the process claims “have acquired a separate status in the art.” 
	The criteria of distinctness and burdensomeness have been met, as demonstrated hereinabove.  Accordingly, the restriction requirement in this application is still deemed proper and is therefore made FINAL.
	Claims 12-20 are being examined in this Office action. 
Information Disclosure Statement
2. 	If applicant is aware of any relevant prior art, he/she requested to cite it on form PTO-1449 in accordance with the guideline set forth in M.P.E.P. 609. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2013/0095652) in view of Lee et al. (US 6,274,426).
	Re claims 12 & 20, Harada teaches, [0097-0103], Figs. 2A-4A, a method, comprising:
-forming a first dielectric layer (SiOC 107) on a substrate of a capacitive device;
-forming a second dielectric layer (108) on the first dielectric layer, wherein forming the second dielectric layer (108) on the first dielectric layer (107) without an intervening metallization layer;
-forming a metal layer (109) on the second dielectric layer;
-etching the metal layer (109) to form:
a first electrode of the capacitive device, 
a first electrode pad, associated with the first electrode, of the capacitive device, 
a second electrode of the capacitive device, and
a second electrode pad, associated with the second electrode, of the capacitive device (formed by patterns of metal 109 and/or for the intended use);
-etching through the second dielectric layer (108) and into a portion of the first dielectric layer (107) to form a deep trench structure (114, 115) between the first electrode and the second electrode (109); and
-forming a layer (116) in the deep trench structure (114, 115).

    PNG
    media_image1.png
    271
    408
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    315
    432
    media_image2.png
    Greyscale

	Harada does not explicitly teach a conductive device & forming a humidity sensing layer in the deep trench structure. 
	Lee teaches a capacitor structure (abstract) & forming a humidity sensing layer (organic material or polyimide) in the deep trench structure (SAC opening) (claim 6). 
	As taught by Lee, one of ordinary skill in the art would utilize/modify the above teaching to obtain a capacitive device and a humidity sensing layer in the deep trench structure as claimed, because it aids in achieving a desired structure of a capacitive device, and polyimide is a known material the art and typically used as humidity sensing layer in a humidity sensor. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lee in combination Harada due to above reason. 
Re claims 15-18, in combination cited above, Lee teaches etching through the second dielectric layer (108) and into the portion of the first dielectric layer (107) to form the deep trench structure comprises: etching through the second dielectric layer (108) and into the portion of the first dielectric layer (107) to form the deep trench structure to a particular height/width/aspect ratio/volume such that the capacitive device satisfies at least one of a capacitance value parameter or a parasitic capacitance parameter (Figs. 3B-C) (see also Lee, col. 1, lines 12-42).
Re claim 19, in combination cited above, Lee teaches etching the metal layer (109) to form the first electrode and the second electrode comprises: etching the metal layer (109) to form the first electrode and the second electrode to respective widths such that the capacitive device satisfies a capacitance parameter (Fig. 3C).
4.	Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada as modified by Lee as applied to claim 12 above, and further in view of Kume (US 2020/0075498). 
	The teachings of Harada/Lee have been discussed above. 
	Re claims 13 & 14, Harada/Lee does not teach forming a first electrical passivation layer on the first electrode and on the second electrode; forming a second electrical passivation layer on the first electrical passivation layer; and forming a trench passivation layer on the second electrical passivation layer and in the deep trench structure; and forming the humidity sensing layer over the trench passivation layer in the deep trench structure.
Kume teaches, Figs. 1 & 7-9, forming a first electrical passivation layer (172) on the first electrode and on the second electrode; forming a second electrical passivation layer (173) on the first electrical passivation layer (172); and forming a trench passivation layer (H) on the second electrical passivation layer and in the deep trench structure; and forming the humidity sensing layer (consider 18) over the trench passivation layer in the deep trench structure.
As taught by Kume, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Harada/Lee to obtain first & second passivation layers as claimed, because it aids in enhancing protection to under layers. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kume in combination Harada/Lee due to above reason. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        8/27/22